Dismissed and Opinion Filed May 11, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-11-01448-CV

              ROBERT AND KATHY WEBB, Appellants
                            V.
         GLENBROOK OWNERS' ASSOCIATION, INC., Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 219-00591-06

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                            Opinion by Justice Nowell
      We reinstate this appeal. This case was abated in 2012 due to bankruptcy. See

TEX. R. APP. P. 8.2. The Court conducted an independent review of the federal Public

Access to Court Electronic Records (PACER) which shows the bankruptcy

proceeding associated with this appeal was terminated on April 20, 2015.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would

result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c); Brewer v. Admiral Ins. Co., 2002 WL 31312990, at *1

(Tex. App.—Dallas Oct. 16, 2002, no writ) (per curiam) (not designated for

publication).




111448f.p05                             /Erin A. Nowell//
                                        ERIN A. NOWELL
                                        JUSTICE




                                      –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ROBERT AND KATHY WEBB,                       On Appeal from the 296th Judicial
Appellants                                   District Court, Collin County, Texas
                                             Trial Court Cause No. 219-00591-06.
No. 05-11-01448-CV          V.               Opinion delivered by Justice Nowell.
                                             Justices Osborne and Pedersen, III
GLENBROOK OWNERS'                            participating.
ASSOCIATION, INC., Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 11th day of May, 2021.




                                       –3–